Exhibit 10.1

 

SIXTH AMENDMENT TO  CREDIT AGREEMENT

 

This Sixth Amendment to Credit Agreement (this “Sixth Amendment”) is made as of
November 29, 2007, by and among GLOBAL OPERATING LLC, a Delaware limited
liability company (“OLLC”), GLOBAL COMPANIES LLC, a Delaware limited liability
company (“Global”), GLOBAL MONTELLO GROUP CORP., a Delaware corporation
(“Montello”), GLEN HES CORP., a Delaware corporation (“Glen Hes”), CHELSEA
SANDWICH LLC, a Delaware limited liability company (“Sandwich” and, collectively
with OLLC, Global, Glen Hes and Montello, the “Borrowers” and each a
“Borrower”), GLOBAL PARTNERS LP, a Delaware limited partnership (the “MLP”),
GLOBAL GP LLC, a Delaware limited liability company (the “GP” and, collectively
with the MLP, the “Initial Guarantors and each individually, an “Initial
Guarantor”), each “Lender” (as such term is defined in the Credit Agreement
referred to below) (collectively, the “Lenders” and each individually, a
“Lender”) party hereto  and Bank of America, N.A. as Administrative Agent and
L/C Issuer (as each such term is defined in the Credit Agreement), amending
certain provisions of that certain Credit Agreement dated as of October 4, 2005
(as amended and in effect from time to time, the “Credit Agreement”) by and
among the Borrowers, the Initial Guarantors, the Lenders, the Administrative
Agent and the L/C Issuer. Terms not otherwise defined in the Credit Agreement
shall have the same respective meanings herein as therein.

 

WHEREAS, the Loan Parties, the Lenders, the Administrative Agent and the L/C
Issuer desire to amend certain provisions of the Credit Agreement as provided
more fully herein below;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

§1.  Amendment to Section 1 of the Credit Agreement.  The definition of “Initial
WC Total Revolver Commitment” contained in Section 1.1 of the Credit Agreement
is hereby amended deleting the words “as the same may be reduced in accordance
with the terms hereof” and substituting in place thereof the words “as the same
may be increased in accordance with the provisions of Section 2.13 hereof or
reduced in accordance with the terms hereof”.

 

§2.  Amendment to Section 2 of the Credit Agreement.  Section 2 of the Credit
Agreement is hereby amended by as follows:

 

(a)                                  Section 2.8(b) of the Credit Agreement is
hereby amended by deleting Section 2.8(b) in its entirety and restating it as
follows:

 

(b)                                 Facility Fee. The Borrowers jointly and
severally shall pay to the Administrative Agent for the account of each Lender
in accordance with the dollar amount each Lender has committed in respect of
each

 

--------------------------------------------------------------------------------


 

increase in the Total WC Revolver Commitment as a result of Sections 2.1(a)(ii)
and (iii) (each, a Lender’s “Seasonal Overline Commitment Amount”), a facility
fee equal to ten (10) basis points per annum on the average daily amount of the
Seasonal Overline Commitment Amount during each calendar month or portion
thereof in each applicable Seasonal Overline Period, commencing September 1,
2005 to the Maturity Date that has not been requested by the Borrowers pursuant
to Sections 2.1(a)(ii) and (iii) hereof. The facility fee shall be payable
monthly in arrears on the last day of each calendar month in the applicable
Seasonal Overline Period for the calendar month then ending, with the first such
payment to be made hereunder on September 30, 2005, and a final payment on the
Maturity Date.

 

(b)                                 2.13(a) of the Credit Agreement is hereby
amended by deleting Section 2.13(a) in its entirety and restating it as follows:

 

(a)                                  Request for Increase. Provided there exists
no Default or Event of Default, upon notice to the Administrative Agent (which
shall promptly notify the Lenders), the Borrower may from time to time request
an increase in the Total Acquisition Commitment and/or the Total WC Revolver
Commitment by an amount (for all such requests) not exceeding $50,000,000 in the
case of the Total Acquisition Commitment and $200,000,000 in the case of the
Total WC Revolver Commitment (provided, the Borrowers have already requested and
received an increase in the Total WC Revolver Commitment of $100,000,000 such
that only $100,000,000 of such $200,000,000 remains available); provided that
any such request for an increase shall be in a minimum amount of $5,000,000. At
the time of sending such notice, the Borrower (in consultation with the
Administrative Agent) shall specify whether the Borrower is requesting an
increase in the Total Acquisition Commitment, the Total WC Revolver Commitment
or both, and the time period within which each Lender is requested to respond
(which shall in no event be less than five Business Days from the date of
delivery of such notice to the Lenders).

 

§3.  Assignments.Upon the effectiveness of this Sixth Amendment, certain Lenders
(collectively, the “Assignors”) will be assigning to certain other Lenders
(collectively, the “Assignees”) a portion of such Assignor’s WC Revolver
Commitment. The parties hereto hereby agree that upon the effective date hereof
Schedule 2.1 of the Credit Agreement will be amended by deleting such schedule
in its entirety and replacing it with the Schedule 2.1 attached hereto
reflecting such assignments and the Lenders shall make such allocations among
themselves such that after giving effect to this Sixth Amendment each such
Lender’s outstanding WC Revolver Loans shall not exceed such Lender’s Applicable
Percentage of the Total WC Revolver Commitment and no assignment fee shall be
required to be paid by any Lender as a result of any reallocation required
hereunder.

 

2

--------------------------------------------------------------------------------


 

§4.  Conditions to Effectiveness.This Sixth Amendment will become effective as
of the date hereof upon receipt by the Administrative Agent of the following:

 

(a)                                  fully-executed original counterparts of
this Sixth Amendment executed by the Loan Parties, the Administrative Agent and
the required Lenders; and

 

(b)                                 receipt by the Administrative Agent for the
account of the Lenders of the amendment fee provided for in the fee letter dated
as of the date hereof among the Borrowers and the Administrative Agent.

 

§5.                               Representations and Warranties. Each of the
Loan Parties hereby repeats, on and as of the date hereof, each of the
representations and warranties made by it in Article V of the Credit Agreement
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date, and except that for purposes of this §3, the representations and
warranties contained in subsections (a) and (b) of Section 5.5 of the Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.1 of the Credit
Agreement, provided, that all references therein to the Credit Agreement shall
refer to such Credit Agreement as amended hereby. In addition, each of the Loan
Parties hereby represents and warrants that the execution and delivery by such
Loan Party of this Sixth Amendment and the performance by each such Loan Party
of all of its agreements and obligations under the Credit Agreement as amended
hereby and the other Loan Documents to which it is a party are within the
corporate, partnership and/or limited liability company authority of each of the
Loan Parties and have been duly authorized by all necessary corporate,
partnership and/or membership action on the part of each of the Loan Parties.

 

§6.                               Ratification, Etc. Except as expressly amended
hereby, the Credit Agreement and all documents, instruments and agreements
related thereto, including, but not limited to the Security Documents, are
hereby ratified and confirmed in all respects and shall continue in full force
and effect. The Credit Agreement and this Sixth Amendment shall be read and
construed as a single agreement. All references in the Credit Agreement or any
related agreement or instrument to the Credit Agreement shall hereafter refer to
the Credit Agreement as amended hereby.

 

§7.                               No Waiver. Nothing contained herein shall
constitute a waiver of, impair or otherwise affect any Obligations, any other
obligation of the Loan Parties or any rights of the Administrative Agent, the
L/C Issuer or the Lenders consequent thereon.

 

§8.                               Counterparts. This Sixth Amendment may be
executed in one or more counterparts, each of which shall be deemed an original
but which together shall constitute one and the same instrument.

 

§9.                               Severability. If any provision of this Sixth
Amendment is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Sixth Amendment
shall not be affected or impaired thereby and (b) the parties shall endeavor in
good faith negotiations to replace the illegal, invalid

 

3

--------------------------------------------------------------------------------


 

or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

§10.                        Governing Law. THIS SIXTH AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS (WITHOUT REFERENCE TO CONFLICT OF LAWS).

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Sixth Amendment as a
document under seal as of the date first above written.

 

 

GLOBAL OPERATING LLC

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

By: 

 

/s/ Charles Rudinsky

 

 

Title:

Executive Vice President, Treasurer &

 

 

Chief Accounting Officer

 

 

 

 

 

 

 

GLOBAL COMPANIES LLC

 

By: Global Operating LLC, its sole member

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

By: 

 

/s/ Charles Rudinsky

 

 

Title:

Executive Vice President, Treasurer &

 

 

Chief Accounting Officer

 

 

 

 

 

 

 

GLOBAL MONTELLO GROUP CORP.

 

 

 

By: 

 

/s/ Charles Rudinsky

 

 

Title:

Executive Vice President, Treasurer &

 

 

Chief Accounting Officer

 

 

 

 

 

 

 

GLEN HES CORP.

 

 

 

By: 

 

/s/ Charles Rudinsky

 

 

Title:

Executive Vice President, Treasurer &

 

 

Chief Accounting Officer

 

 

 

 

 

CHELSEA SANDWICH LLC

 

By: Global Operating LLC, its sole member

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

By: 

 

/s/ Charles Rudinsky

 

 

Title:

Executive Vice President, Treasurer &

 

 

Chief Accounting Officer

 

5

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

 

 

By:

 

/s/ Todd MacNeill

 

Title:

Vice Pesident

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as

 

a Lender and L/C Issuer

 

 

 

 

 

 

 

By: 

 

/s/ Christen A. Lacey

 

Title:

Principal

 

 

 

 

 

 

 

STANDARD CHARTERED BANK, as

 

a Lender

 

 

 

 

 

 

 

By: 

 

/s/ Patricia Doyle

 

Title:

Director

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as

 

a Lender

 

 

 

 

 

 

 

By: 

 

/s/ John M. Hariaczyi

 

Title:

Vice President

 

 

 

 

 

 

 

SOCIETE GENERALE, as a Lender

 

 

 

 

 

By: 

 

/s/ Barbara Paulsen

 

Title:

Managing Director

 

 

 

 

By: 

 

/s/ Emmanuel Chesneau

 

Title:

Managing Director

 

6

--------------------------------------------------------------------------------


 

 

RBS CITIZENS, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By: 

 

/s/ Marina E. Grossi

 

Title:  Senior Vice President

 

 

 

 

 

SOVEREIGN BANK, as a Lender

 

 

 

 

 

By: 

 

/s/ Robert Lanigan

 

Title:  Senior Vice President

 

 

 

FORTIS CAPITAL CORP., as a Lender

 

 

 

 

 

By: 

 

/s/ Kimberly Oates

 

Title:

Director

 

 

 

By: 

 

/s/ Maria Jefsen

 

Title:

 

 

 

 

 

 

WEBSTER BANK NATIONAL

 

ASSOCIATION, as a Lender

 

 

 

 

 

By: 

 

/s/ Richard A. O’Brien

 

Title:

Senior Vice President

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By: 

 

/s/ Keven D. Smith

 

Title:  Senior Vice President

 

7

--------------------------------------------------------------------------------


 

 

TD BANKNORTH, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

 

/s/ John Mercier

 

Title:  Senior Vice President

 

 

 

 

 

WELLS FARGO BANK, N.A.

 

as a Lender

 

 

 

 

 

By:

 

/s/ Michael W. Sweeney

 

Title:  Vice President

 

 

 

 

 

WACHOVIA BANK,

 

NATIONAL ASSOCIATION

 

as a Lender

 

 

 

 

 

By:

 

/s/ Daniel M. Grondin

 

Title:  Senior Vice President

 

 

 

 

 

CALYON NEW YORK BRANCH

 

as a Lender

 

 

 

 

 

By:

 

/s/ Mark Lvoff

 

Title:

Managing Director

 

 

 

 

By:

 

/s/ David Fiderer

 

Title:

Director

 

8

--------------------------------------------------------------------------------


 

RATIFICATION OF GUARANTY

 

Each of the undersigned guarantors (each a “Guarantor”) hereby acknowledges and
consents to the foregoing Sixth Amendment as of November 29, 2007, and agrees
that the Guaranty dated as of October 4, 2005 (as amended and in effect from
time to time, the “Guaranty”) from each of the undersigned Guarantors remains in
full force and effect, and each of the Guarantors confirms and ratifies all of
its obligations thereunder. Notwithstanding anything to the contrary contained
herein, the parties thereto hereby acknowledge, agree and confirm that as of the
date hereof, the Guaranty remains in full force and effect.

 

 

 

 

GLOBAL PARTNERS LP

 

By: Global GP LLC, its general partner

 

 

 

 

 

 

 

 

 

By:

 

/s/ Charles Rudinsky

 

Title:

Executive Vice President, Treasurer &

 

 

Chief Accounting Officer

 

 

 

 

 

GLOBAL GP LLC

 

 

 

 

 

By:

 

/s/ Charles Rudinsky

 

Title:

Executive Vice President, Treasurer &

 

 

Chief Accounting Officer

 

9

--------------------------------------------------------------------------------